Treat, J.
A general demurrer has been interposed, which involves two questions: First, whether a creditor at large can maintain the bill, either to set aside defendants’ conveyance or to decree that it shall stand for a general assignment for the benefit of all the creditors; second, if the plaintiff has the proper standing, whether the conveyance in question falls within the provisions of the Missouri statute as to assignments.
The counsel have exercised extraordinary diligence in presenting and collating cases on the second point. The questions on that point, *864if they had to he considered, would involve a review of the many decisions cited, especially those of the supreme court of Missouri, on the Missouri statute. The plaintiff, however, is, by the express averments of his bill, a creditor at large, without a lien or trust upon the property in question, and hence falls within the well-settled rules that his demand must first be established at law; and it must also appear that he has not full, complete, and adequate remedy at law, before he can invoke proceedings in equity. His account is an open one, and it may be if tried at law, where it should be, his demand would fail, or if not in its entirety, to an extent that would reduce the same below the jurisdiction of this court. This court cannot be driven, first, to ascertain whether he has a legal demand which belongs to common-law courts, and thus, having usurped common-law jurisdiction, proceed, after giving what is equivalent to a common-law judgment, to enter upon the other or equitable inquiry involved. Without reviewing what are elementary authorities on this point, it must suffice to refer to Case v. Beauregard, 99 U. S. 119, and 101 U. S. 688.
It is obvious that the plaintiff in this case has full redress at law, if he has any demand against the defendants. It is. sufficient, however, for the,purposes of this demurrer, that he has not, under the allegations of his bill, a cause of action cognizable in equity. The demurrer will be sustained.
McCrary, C. J., concurs.